Citation Nr: 0905111	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  07-26 819	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the right foot, to include as due to service-
connected diabetes mellitus.

2.  Entitlement to an initial rating in excess of 20 percent 
for psoriatic arthritis, prior to August 7, 2008.

3.  Entitlement to an initial staged rating in excess of 40 
percent for psoriatic arthritis, from August 7, 2008.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


INTRODUCTION

The Veteran had active service from June 1967 to June 1977.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from April 2005 and July 2005 rating decisions of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Louisville, Kentucky.


FINDING OF FACT

On January 26, 2009, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant, through his authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).  The appellant, 
through his authorized representative, has withdrawn this 
appeal and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

The appeal is dismissed.




		
U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


